FILED

UNITED STATES DISTRICT COURT APR 2 5 2013
FOR THE DISTRICT OF COLUMBIA CC|erk, U.S. District & Bank,u
GUHS for the District of Co|umbia

GENE ALLEN, )
)
Petitioner, )

) g § '~

v ) Civil Action No.  

)
STATE OF NEVADA, )
)
Respondent. )

MEMORANDUM OPINION

This matter is before the Court on consideration of the petitioher’s application to proceed in
forma pauperis and his pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging
his conviction in the state courts of Nevada. As this Court previously has explained, petitioner has no
recourse in this federal district:

Federal court review of state convictions is available under 28 U.S.C. §
2254 but only after the exhaustion of available state remedies. See 28
U.S.C. § 2254(b)(l). Thereafter, "an application for a writ of habeas
corpus [ ] made by a person in custody under the judgment and sentence of
a State court  may be filed in the district court for the district wherein
such person is in custody or in the district court for the district within
which the State court was held which convicted and sentenced [petitioner]
and each of such district courts shall have concurrent jurisdiction to
entertain the application." 28 U.S.C. § 224l(d). To the extent that
petitioner has exhausted his state remedies, his federal recourse lies in the
United States District Court for the District of Nevada.

Allen v. U.S. Supreme Court Ojj‘ice ofthe Clerk, No. lO-l00l, 2010 WL 2484507, at *l (D.D.C. June
15, 2010). Accordingly, the Court will deny the petition and dismiss this civil action. An Order is
issued separately.

DATE: ) 01  

Unite State Mrict Judge

hip Kah'/j
irs